Prentiss, J.
delivered the opinion of the Court.—The informality of the verdict in the original action, can form no'ground for án attdita querela. It is declared by statute, thiit no judgment, rendered by a justice of the peace on the merits of any civil action, shall be removed, by a writ of error, certiorari, or any other process whatever ; or shall be re-examined or reversed by the Supreme Court. If we were to regard'such informalities as the one complained of in this case, as a ground for an audila qúeréla, we should not only extend this remedy beyond the limits assigned it by the common law, But allow it to have an effect 'and operation in violation of the intention of the statute referred to. 'Proceedings in suit's before justices of the peace are hot conducted with much regard to formalityarid the’cbnséquence would b’e, that there would be few judgements, rendered by them, that would not be set aside By this process. In practice, the ple'adings'and proceedings, except the writ, are all'ore tenus, and the substance of them only is stated in the récord of the judgement. Brit the verdict in ike original 'action, though'informal, might be considered by the *563justice as tantamount to a finding that the defendant was not indebted, or that there was nothing due from him to the plaintiff, and sufficient to authorize a judgement in favor of the defendant for his costs. If necessary, the justice might have corrected the verdict and recorded it in proper form ; but it would have been improper for him, after a trial of the merits, to have treated it as a void proceeding, and ordered a new trial by another jury.
Cushman ,and Shaw, lor the plaintiff.
Paddock, for the defendant.
It must be considered that the jury in the court below, under the instruction given them, found that although the justice express- ■ ed an opinion in'favor of a continuance of the original action, no day was fixed upon, and after further deliberation upon the matter, and while the parties still remained at the place where the court was holden, he concluded to accept the verdict, and render' judgement for the defendant, and gave notice of his determination to the plaintiff. On these facts it is manifest, that there was no adjournment of the cause. Neither was there any irregularity in the proceeding of the justice, or any injustice done to the plaintiff; and having been deprived of no right, the plaintiff has no ground of complaint.
Judgement affirmed.